     Case 20-11291-mdc         Doc 14 Filed 03/15/20 Entered 03/16/20 00:53:12                 Desc Imaged
                                    Certificate of Notice Page 1 of 5
                                      United States Bankruptcy Court
                                    Eastern District of Pennsylvania
In re:                                                                                  Case No. 20-11291-mdc
Marcus A Little                                                                         Chapter 13
Shanyel Little
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0313-2           User: Keith                  Page 1 of 3                   Date Rcvd: Mar 13, 2020
                               Form ID: 309I                Total Noticed: 39


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 15, 2020.
db/jdb         +Marcus A Little,    Shanyel Little,    3128 N. Spangler Street,     Philadelphia, PA 19132-1032
db             +Marcus A. Little,    MAILING ADDRESS,    604 Wellfleet Drive,    Middletown, DE 19709-9231
jdb            +Shanyel Little,    MAILING ADDRESS,    604 Wellfleet Drive,    New Castle, DE 19709-9231
14476247       +Acima Credit,    9815 Monroe Street,    4th Floor,    Sandy, UT 84070-4384
14476250       +Canal View Service Corporation,     102 Larch Circle,    Suite 302,    Wilmington, DE 19804-2371
14476252       +Christiana Care,    301 Lacey Street,    West Chester, PA 19382-3727
14476253       +Citibank / Sears,    Centralized Bankruptcy,    PO Box 790034,    Saint Louis, MO 63179-0034
14476255       +Citizens Bank,    Attention: ROP-15B,    1 Citizens Drive,    Riverside, RI 02915-3035
14476257       +City Of Philadelphia,    Parking Violation Branch,     PO Box 56048,    Philadelphia, PA 19130-6048
14476260       +Delmarva Power,    1624 Jessup St, Wilmington,     Wilmington, DE 19802-4210
14476261       +Dr. Julianne Wyman,    236 South Bridge Street,     Elkton, MD 21921-5915
14476262       +Gregory Funding,    PO Box 25430,    Portland, OR 97298-0430
14476264       +Midland Mortgage Co,    Attn: Customer Service/Bankruptcy,     Po Box 26648,
                 Oklahoma City, OK 73126-0648
14476265        PECO,   P.O. Box 37629,    Prospect Park, PA 19076
14476266       +Pennsylvania Department of Revenue,     110 N 8th St Ste 204b,    Philadelphia, PA 19107-2412
14476267       +Roxborough Memorial Hospital,     PO Box 1280,   Oaks, PA 19456-1280
14476269       +Specialized Loan Servicing/SLS,     Attn: Bankruptcy Dept,     8742 Lucent Blvd #300,
                 Highlands Ranch, CO 80129-2386
14476273       +Wells Fargo Dealer Services,    Po Box 10709,    Raleigh, NC 27605-0709
14476275       +Wf/Fmg,   Attn: Bankruptcy,    Po Box 10438 Mac F8235-02f,     Des Moines, IA 50306-0438

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: brad@sadeklaw.com Mar 14 2020 03:42:01       BRAD J. SADEK,    Sadek and Cooper,
                 1315 Walnut Street,    Suite 502,   Philadelphia, PA 19107
tr             +E-mail/Text: bncnotice@ph13trustee.com Mar 14 2020 03:44:50        WILLIAM C. MILLER, Esq.,
                 Chapter 13 Trustee,    P.O. Box 1229,    Philadelphia, PA 19105-1229
smg             E-mail/Text: megan.harper@phila.gov Mar 14 2020 03:44:22       City of Philadelphia,
                 City of Philadelphia Law Dept.,    Tax Unit/Bankruptcy Dept,     1515 Arch Street 15th Floor,
                 Philadelphia, PA 19102-1595
smg             E-mail/Text: RVSVCBICNOTICE1@state.pa.us Mar 14 2020 03:43:41
                 Pennsylvania Department of Revenue,     Bankruptcy Division,    P.O. Box 280946,
                 Harrisburg, PA 17128-0946
smg            +E-mail/Text: usapae.bankruptcynotices@usdoj.gov Mar 14 2020 03:44:14        U.S. Attorney Office,
                 c/o Virginia Powel, Esq.,    Room 1250,    615 Chestnut Street,    Philadelphia, PA 19106-4404
ust            +E-mail/Text: ustpregion03.ph.ecf@usdoj.gov Mar 14 2020 03:44:02        United States Trustee,
                 Office of the U.S. Trustee,    200 Chestnut Street,    Suite 502,    Philadelphia, PA 19106-2908
14476246       +E-mail/Text: bankruptcy@rentacenter.com Mar 14 2020 03:44:55        Acceptance Now,
                 Attn: Bankruptcy,    5501 Headquarters Drive,    Plano, TX 75024-5837
14476249        EDI: BANKAMER.COM Mar 14 2020 07:19:00       Bank of America,    P.O. Box 982235,
                 El Paso, TX 79998
14476248       +EDI: BANKAMER.COM Mar 14 2020 07:19:00       Bank of America,    4909 Savarese Circle,
                 Fl1-908-01-50,    Tampa, FL 33634-2413
14476256        E-mail/Text: megan.harper@phila.gov Mar 14 2020 03:44:21       City of Philadelphia,     Tax Unit,
                 Law Department,    1401 John. F Kennedy BLVD., 5th Floor,    Philadelphia, PA 19102
14476254       +EDI: CITICORP.COM Mar 14 2020 07:19:00       Citibank / The Home Depot,
                 Centralized Bankruptcy Dept,    PO Box 790034,    Saint Louis, MO 63179-0034
14476258       +E-mail/Text: megan.harper@phila.gov Mar 14 2020 03:44:22       City of Philadelphia,
                 Water Revenue Bureau,    Law Department,    1401 John. F Kennedy BLVD., 5th Floor,
                 Philadelphia, PA 19102-1663
14476259       +EDI: WFNNB.COM Mar 14 2020 07:19:00       Comenity Bank / Ashley Stewart,    Attn: Bankruptcy,
                 PO Box 182125,    Columbus, OH 43218-2125
14476263       +EDI: IRS.COM Mar 14 2020 07:19:00       Internal Revenue Service,    P.O. Box 7346,
                 Philadelphia, PA 19101-7346
14476268       +EDI: SWCR.COM Mar 14 2020 07:19:00       Southwest Credit Systems,    4120 International Parkway,
                 Suite 1100,    Carrollton, TX 75007-1958
14476270       +EDI: RMSC.COM Mar 14 2020 07:19:00       Synchrony Bank / Old Navy,    Attn: Bankruptcy,
                 PO Box 965060,    Orlando, FL 32896-5060
14476271       +E-mail/Text: bankruptcydepartment@tsico.com Mar 14 2020 03:44:48        Transworld Sys Inc/51,
                 Attn: Bankruptcy,    Po Box 15630,    Wilmington, DE 19850-5630
14476272       +E-mail/Text: megan.harper@phila.gov Mar 14 2020 03:44:22       Water Revenue Bureau,
                 1401 JFK Boulevard,    Philadelphia, PA 19102-1663
14476274       +EDI: WFFC.COM Mar 14 2020 07:19:00       Wells Fargo Jewelry Advantage,    Attn: Bankruptcy,
                 PO Box 10438,    Des Moines, IA 50306-0438
14476276       +EDI: COMCASTCBLCENT Mar 14 2020 07:18:00       Xfinity,   676 Island Pond Road,
                 Manchester, NH 03109-5420
                                                                                               TOTAL: 20
      Case 20-11291-mdc                Doc 14 Filed 03/15/20 Entered 03/16/20 00:53:12                               Desc Imaged
                                            Certificate of Notice Page 2 of 5


District/off: 0313-2                  User: Keith                        Page 2 of 3                          Date Rcvd: Mar 13, 2020
                                      Form ID: 309I                      Total Noticed: 39


             ***** BYPASSED RECIPIENTS (continued) *****

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
14476251          Capital One Bank Usa N
14479078          Capital One Bank Usa N
14479073*        +Acceptance Now,    Attn: Bankruptcy,    5501 Headquarters Drive,     Plano, TX 75024-5837
14479074*        +Acima Credit,    9815 Monroe Street,    4th Floor,    Sandy, UT 84070-4384
14479076*       ++BANK OF AMERICA,    PO BOX 982238,    EL PASO TX 79998-2238
                 (address filed with court: Bank of America,       P.O. Box 982235,    El Paso, TX 79998)
14479075*        +Bank of America,    4909 Savarese Circle,     Fl1-908-01-50,    Tampa, FL 33634-2413
14479083*       ++CITY OF PHILADELPHIA LAW DEPARTMENT,     MUNICIPAL SERVICES BUILDING,
                   1401 JOHN F KENNEDY BLVD 5TH FLOOR,     PHILADELPHIA PA 19102-1617
                 (address filed with court: City of Philadelphia,       Tax Unit,    Law Department,
                   1401 John. F Kennedy BLVD., 5th Floor,      Philadelphia, PA 19102)
14479077*        +Canal View Service Corporation,     102 Larch Circle,    Suite 302,    Wilmington, DE 19804-2371
14479079*        +Christiana Care,    301 Lacey Street,    West Chester, PA 19382-3727
14479080*        +Citibank / Sears,    Centralized Bankruptcy,     PO Box 790034,    Saint Louis, MO 63179-0034
14479081*        +Citibank / The Home Depot,     Centralized Bankruptcy Dept,     PO Box 790034,
                   Saint Louis, MO 63179-0034
14479082*        +Citizens Bank,    Attention: ROP-15B,    1 Citizens Drive,     Riverside, RI 02915-3035
14479084*        +City Of Philadelphia,     Parking Violation Branch,    PO Box 56048,    Philadelphia, PA 19130-6048
14479085*        +City of Philadelphia,     Water Revenue Bureau,    Law Department,
                   1401 John. F Kennedy BLVD., 5th Floor,      Philadelphia, PA 19102-1663
14479086*        +Comenity Bank / Ashley Stewart,     Attn: Bankruptcy,    PO Box 182125,     Columbus, OH 43218-2125
14479087*        +Delmarva Power,    1624 Jessup St, Wilmington,     Wilmington, DE 19802-4210
14479088*        +Dr. Julianne Wyman,    236 South Bridge Street,     Elkton, MD 21921-5915
14479089*        +Gregory Funding,    PO Box 25430,    Portland, OR 97298-0430
14479090*        +Internal Revenue Service,     P.O. Box 7346,    Philadelphia, PA 19101-7346
14479091*        +Midland Mortgage Co,     Attn: Customer Service/Bankruptcy,     Po Box 26648,
                   Oklahoma City, OK 73126-0648
14479092*         PECO,    P.O. Box 37629,    Prospect Park, PA 19076
14479093*        +Pennsylvania Department of Revenue,     110 N 8th St Ste 204b,     Philadelphia, PA 19107-2412
14479094*        +Roxborough Memorial Hospital,     PO Box 1280,    Oaks, PA 19456-1280
14479095*        +Southwest Credit Systems,     4120 International Parkway,     Suite 1100,
                   Carrollton, TX 75007-1958
14479096*        +Specialized Loan Servicing/SLS,     Attn: Bankruptcy Dept,      8742 Lucent Blvd #300,
                   Highlands Ranch, CO 80129-2386
14479097*        +Synchrony Bank / Old Navy,     Attn: Bankruptcy,    PO Box 965060,    Orlando, FL 32896-5060
14479098*        +Transworld Sys Inc/51,     Attn: Bankruptcy,    Po Box 15630,    Wilmington, DE 19850-5630
14479099*        +Water Revenue Bureau,     1401 JFK Boulevard,    Philadelphia, PA 19102-1663
14479100*        +Wells Fargo Dealer Services,     Po Box 10709,    Raleigh, NC 27605-0709
14479101*        +Wells Fargo Jewelry Advantage,     Attn: Bankruptcy,    PO Box 10438,     Des Moines, IA 50306-0438
14479102*        +Wf/Fmg,    Attn: Bankruptcy,    Po Box 10438 Mac F8235-02f,     Des Moines, IA 50306-0438
14479103*        +Xfinity,    676 Island Pond Road,    Manchester, NH 03109-5420
                                                                                                  TOTALS: 2, * 30, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 15, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 12, 2020 at the address(es) listed below:
              BRAD J. SADEK   on behalf of Joint Debtor Shanyel Little brad@sadeklaw.com, bradsadek@gmail.com
              BRAD J. SADEK   on behalf of Debtor Marcus A. Little brad@sadeklaw.com, bradsadek@gmail.com
              BRAD J. SADEK   on behalf of Debtor Marcus A Little brad@sadeklaw.com, bradsadek@gmail.com
              REBECCA ANN SOLARZ    on behalf of Creditor   Nationstar Mortgage LLC d/b/a Mr. Cooper
               bkgroup@kmllawgroup.com
              United States Trustee    USTPRegion03.PH.ECF@usdoj.gov
              WILLIAM C. MILLER, Esq.    ecfemails@ph13trustee.com, philaecf@gmail.com
     Case 20-11291-mdc        Doc 14 Filed 03/15/20 Entered 03/16/20 00:53:12               Desc Imaged
                                   Certificate of Notice Page 3 of 5


District/off: 0313-2         User: Keith                 Page 3 of 3                   Date Rcvd: Mar 13, 2020
                             Form ID: 309I               Total Noticed: 39


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
                                                                                            TOTAL: 6
  Case 20-11291-mdc                        Doc 14 Filed 03/15/20 Entered 03/16/20 00:53:12                                            Desc Imaged
                                                Certificate of Notice Page 4 of 5
Information to identify the case:
Debtor 1                 Marcus A Little                                                        Social Security number or ITIN    xxx−xx−8185

                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
Debtor 2                 Shanyel Little                                                         Social Security number or ITIN    xxx−xx−6830
(Spouse, if filing)
                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Eastern District of Pennsylvania
                                                                                                Date case filed for chapter 13 3/2/20
Case number:          20−11291−mdc



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                              About Debtor 1:                                               About Debtor 2:
1. Debtor's full name                         Marcus A Little                                               Shanyel Little

2. All other names used in the
   last 8 years
                                                                                                            aka Gibson−Little

                                              3128 N. Spangler Street                                       3128 N. Spangler Street
3. Address                                    Philadelphia, PA 19132                                        Philadelphia, PA 19132
                                              BRAD J. SADEK                                                 Contact phone 215−545−0008
                                              Sadek and Cooper
4. Debtor's  attorney
   Name and address
                                              1315 Walnut Street                                            Email: brad@sadeklaw.com
                                              Suite 502
                                              Philadelphia, PA 19107

5. Bankruptcy trustee                         WILLIAM C. MILLER, Esq.                                       Contact phone 215−627−1377
     Name and address                         Chapter 13 Trustee
                                              P.O. Box 1229                                                 Email: ecfemails@ph13trustee.com
                                              Philadelphia, PA 19105

6. Bankruptcy clerk's office                                                                                Hours open:
     Documents in this case may be filed                                                                    Philadelphia Office −− 8:30 A.M. to 5:00 P.M;
     at this address.                         900 Market Street                                             Reading Office −− 8:00 A.M. to 4:30 P.M.
     You may inspect all records filed in     Suite 400
     this case at this office or online at    Philadelphia, PA 19107                                        Contact phone (215)408−2800
      www.pacer.gov.
                                                                                                            Date: 3/13/20

                                                                                                                  For more information, see page 2




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                               page 1
  Case 20-11291-mdc                       Doc 14 Filed 03/15/20 Entered 03/16/20 00:53:12                                                        Desc Imaged
                                               Certificate of Notice Page 5 of 5
Debtor Marcus A Little and Shanyel Little                                                                                                 Case number 20−11291−mdc

7. Meeting of creditors                                                                                                 Location:
   Debtors must attend the meeting to     April 29, 2020 at 9:00 AM                                                     Suite 18−341, 1234 Market Street,
   be questioned under oath. In a joint                                                                                 Philadelphia, PA 19107
   case, both spouses must attend.
   Creditors may attend, but are not      The meeting may be continued or adjourned to a later date. If
   required to do so.                     so, the date will be on the court docket.
8. Deadlines                               Deadline to file a complaint to challenge                                      Filing deadline: 6/28/20
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following    You must file:
   deadlines.                              • a motion if you assert that the debtors are not entitled to receive a discharge
                                             under U.S.C. § 1328(f), or

                                           • a complaint if you want to have a particular debt excepted from discharge
                                             under 11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                            Filing deadline: 5/11/20
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                             Filing deadline: 8/29/20
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file a
                                           proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain. For
                                           example, a secured creditor who files a proof of claim may surrender important nonmonetary rights, including the
                                           right to a jury trial.


                                           Deadline to object to exemptions:                                              Filing deadline:      30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                                   conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                                    meeting of creditors
                                           may file an objection.

9. Filing of plan                         The debtor has filed a plan.This plan proposes payment to the trustee of $1602.00 per month for 60 months. The plan is enclosed.
                                          The hearing on confirmation will be held on:
                                          6/4/20 at 9:30 AM , Location: Courtroom #2, 900 Market Street, Philadelphia, PA 19107
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have any
                                           questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy of the plan, if not enclosed, will be sent to you later, and if
                                           the confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and distributed
                                           to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as exempt.
                                           You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law
                                           does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline. If
                                           you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion by the deadline.




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                                          page 2
